Exhibit 10.45

 

TRANSITION AND SEVERANCE AGREEMENT

 

This Transition and Severance Agreement (the “Agreement) is hereby entered into
by and between Alfred J. Amoroso and META Group, Inc. (the “Company”), for good
and sufficient consideration as more fully described below.

 

1.                                      The July 31, 2002 Employment Agreement: 
This Agreement supersedes your July 31, 2002 Employment Agreement and renders
such Employment Agreement null and void.  You acknowledge and agree that you are
no longer eligible to receive any of the payments, benefits, bonuses or stock
option grants set forth in the Employment Agreement other than as provided in
Section 2(b) herein.

 

2.                                      Employment Status and Final Payments:

 

(a)                                  Resignation:  Your voluntary resignation
from positions held with the Company will become effective as follows:

 

(i)                                     Your resignation as a member of the
Company’s Board of Directors and as its President and Chief Executive Officer
(and from any and all other officer or director positions with the Company or
its affiliates), will take effect on Wednesday, June 23, 2004; and

 

(ii)                                  Your resignation as an employee of the
Company will take effect on July 31, 2004 (the “Resignation Date”).  As of the
Resignation Date, your salary will cease, and any entitlement you have or might
have under a Company-provided benefit plan, program, contract or practice will
terminate, except as required by federal or state law, or as otherwise described
below.

 

(b)                                 Transition Period:  Between June 23, 2004
and July 31, 2004 (the “Transition Period”) you will be responsible for
transitioning your prior duties and responsibilities as President and Chief
Executive Officer to one or more of the Board’s designees.  You will be
available as needed by the Company to complete the transition by your
Resignation Date.  You will be paid your current base salary and remain eligible
to participate in the Company’s group benefit plans during the Transition
Period.  Vacation time will not continue to accrue during the Transition Period.

 

(c)                                  Final Wages:  In the payroll period
immediately following the Resignation Date you will receive a check containing
your final base salary payment through July 31, 2004, and the payment of all
accrued, but unused, vacation pay. As of June 23, 2004 you will have accrued,
but not used, 27.5 days of vacation time, some of which may be used during the
Transition Period with the prior written consent of the Board.

 

--------------------------------------------------------------------------------


 

(d)                                 COBRA:  The Resignation Date shall be the
date of the “qualifying event” under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the Company will present you with
information on COBRA under separate cover.

 

3.                                      Consideration:  In exchange for, and in
consideration of, your full execution of this Agreement, and upon expiration of
the seven-day revocation period set forth in Section 11, the Company agrees to
provide you with the following:

 

(a)                                  Severance Pay:  The Company will pay you
severance for a period of three (3) months following the Resignation Date (the
“Severance Period”) at your current gross base salary rate of fifteen thousand
three hundred eighty-four Dollars and sixty-two Cents ($15,384.62) per bi-weekly
payroll period, for a total of one hundred seven thousand six hundred ninety-two
Dollars and thirty Cents ($107,692.30), less applicable payroll and withholding
taxes.

 

(b)                                 Health Insurance:  In the event you elect,
pursuant to COBRA, to continue coverage under the Company’s group medical and/or
dental plans after the Resignation Date, the Company will pay the premiums for
such COBRA coverage until the earlier of (i) December 31, 2004 or (ii) the date
upon which your eligibility for COBRA coverage ceases.  Thereafter, medical and
dental insurance coverage shall be continued only to the extent required by
COBRA and only to the extent you timely pay the premium payments yourself.

 

(c)                                  Amendment of Option Terms:  The Company
agrees to enter into an agreement (or agreements) substantively in the form
attached hereto as Exhibit A to amend your currently outstanding options to
purchase common stock, $.01 par value per share, of the Company, to provide for
an extension of the exercise period of such options in certain circumstances for
a total period of one (1) year.

 

4.                                      Consulting:  In exchange for the amounts
described in Section 3, you will be available during the Severance Period at
mutually agreed upon times and locations to consult with the Company regarding
its ongoing efforts to negotiate final agreements with certain prospective
clients and to assist in other matters at the request of the Board.

 

5.                                      Release:

 

(a)                                  In exchange for the amounts described in
Section 3, which are in addition to anything of value to which you are entitled
to receive, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged, you and your representatives, agents, estate, heirs,
successors and assigns, absolutely and unconditionally hereby release, remise,
discharge, indemnify and hold harmless the Company Releasees (defined to include
the Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any

 

2

--------------------------------------------------------------------------------


 

and all actions or causes of action, suits, claims, complaints, liabilities,
agreements, promises, contracts, torts, debts, damages, controversies,
judgments, rights and demands, whether existing or contingent, known or unknown,
suspected or unsuspected, that you may have or have had against the Company
Releasees arising from conduct occurring up to and through the date of this
Agreement (“Claims”). This release is intended by you to be all encompassing and
to act as a full and total release of any Claims, whether specifically
enumerated herein or not, including, but not limited to, any Claims arising from
any federal, state or local law, regulation or constitution dealing with either
employment, employment benefits or employment discrimination; any contract,
whether oral or written, express or implied; any tort; any claim for equity or
other benefits; or any other statutory and/or common law claim.  Notwithstanding
the foregoing, this release shall not waive any Claims you may have:  (i)
arising after the date you sign this Agreement; and (ii) relating to any
indemnification rights pursuant to the Company’s charter, certificate of
incorporation, by-laws or directors’ and officers’ insurance policies.

 

(b)                                 Listed below, by way of example only, are
statutes and laws under which you waive, and will not bring any Claim, except as
otherwise provided in the last sentence in Section 5(a) hereof.  The claims
released or acknowledged not to exist include, but are not limited to, any
alleged violation of:

 

The National Labor Relations Act, as amended;

 

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et seq.;

 

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

The Employee Retirement Income Security Act of 1974, as amended, 29 U.S. C. 1001
et seq.;

 

The Immigration Reform Control Act, as amended;

 

The Americans with Disabilities Act of 1990;

 

The Fair Labor Standards Act, as amended;

 

The Occupational Safety and Health Act, as amended;

 

The Family and Medical Leave Act of 1993;

 

The Consolidated Omnibus Budget Reconciliation Act, as amended;

 

The laws of the State of Connecticut relating to family and medical leave,
discrimination on the basis of race, color, religion, creed, sex, sex
harassment, sexual orientation, marital status, national origin, ancestry,

 

3

--------------------------------------------------------------------------------


 

handicap, disability, veteran’s status, alienage, blindness, present or past
history of mental disorders or physical disability, candidacy for or activity in
a general assembly or other public office, constitutionally protected acts of
speech, whistleblower status, use of tobacco products outside course of
employment, membership in any organization engaged in civil defense, veteran’s
status or any military service or application for military service and any claim
for retaliation for asserting Worker’s Compensation rights as well as wrongful
termination or breach of any express or implied employment contract.

 

The laws of the State of Connecticut relating to Workers’ Compensation;

 

The laws of the State of Connecticut relating to the payment of wages;

 

Any other federal, state or local civil or human rights law or any other local,
state or federal law, regulation or ordinance;

 

Any public policy, contract, tort, or other common law cause of action,
including but not limited to breach of contract, intentional or negligent
infliction of emotional distress, negligent misrepresentation, intentional
misrepresentation, fraud, defamation, wrongful discharge;

 

Any claim for breach of the July 31, 2002 Employment Agreement; or

 

Any allegation for costs, fees, or other expenses, including attorneys’ fees,
incurred in any such matter.

 

6.                                      Waiver of Rights and Claims Under the
Age Discrimination in Employment Act of 1967.  Since you are 40 years of age or
older, you have been informed that you have or might have specific rights and/or
claims under the Age Discrimination in Employment Act of 1967 (“ADEA”) and you
agree that:

 

(a)                                  In consideration for the amounts described
in Section 3, which you are not otherwise entitled to receive, you specifically
waive such rights and/or claims under the ADEA to the extent that such rights
and/or claims arose prior to or on the date this Agreement was executed;

 

(b)                                 You understand that rights or claims under
the ADEA which may arise after the date this Agreement is executed are not
waived by you;

 

(c)                                  You acknowledge that you have been advised
of your right to consult with your counsel of choice prior to executing this
Agreement and you have not been subject to any undue or improper influence
interfering with the exercise of your free will in deciding whether to consult
with counsel;

 

4

--------------------------------------------------------------------------------


 

(d)                                 You further acknowledge that you have been
informed that you have at least 21 days within which to consider the terms of
this Agreement and to consult with or seek advice from an attorney or any other
person of your choosing;

 

(e)                                  You have carefully read and fully
understand all of the provisions of this Agreement, and you knowingly and
voluntarily agree to all of the terms set forth in this Agreement; and

 

(f)                                    You agree that any revisions to this
Agreement will not affect or extend the calculation of the 21-day period
provided in Section (d) above.

 

7.                                      Accord and Satisfaction:  The amounts
set forth above in Sections 2 and 3 shall be complete and unconditional payment,
settlement, accord and/or satisfaction with respect to all obligations and
liabilities of the Company Releasees to you, including, without limitation, all
claims for back wages, salary, vacation pay, draws, incentive pay, bonuses,
stock and stock options, commissions, severance pay, reimbursement of expenses,
any and all other forms of compensation or benefits, attorney’s fees, or other
costs or sums.

 

8.                                      Company Files, Documents and Other
Property:  You agree that on the Resignation Date you will return to the Company
all Company property and materials, including but not limited to, (if
applicable) personal computers, laptops, fax machines, scanners, copiers,
cellular phones, Company credit cards and telephone charge cards, manuals,
building keys and passes, courtesy parking passes, diskettes, intangible
information stored on diskettes, software programs and data compiled with the
use of those programs, software passwords or codes, tangible copies of trade
secrets and confidential information, sales forecasts, names and addresses of
Company customers and potential customers, customer lists, customer contacts,
sales information, sales forecasts, memoranda, sales brochures, business or
marketing plans, reports, projections, and any and all other information or
property previously or currently held or used by you that is or was related to
your employment with the Company (“Company Property”).  You agree that in the
event that you discover any other Company Property in your possession after the
Resignation Date of this Agreement you will immediately return such materials to
the Company.

 

9.                                      Future Conduct:  Nothing herein shall
prohibit or bar you from providing truthful testimony in any legal proceeding or
in communicating with any governmental agency or representative or from making
any truthful disclosure required, authorized or permitted under law; provided,
however, that in providing such testimony or making such disclosures or
communications, you will use your best efforts to ensure that this Section is
complied with to the maximum extent possible.  Notwithstanding the foregoing,
nothing in this Agreement shall bar or prohibit you from contacting, seeking
assistance from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law.  However, you nevertheless will be prohibited to the fullest
extent authorized by law from obtaining monetary damages in any agency
proceeding in which you do so participate.

 

5

--------------------------------------------------------------------------------


 

10.                               Representations and Governing Law:

 

(a)                                  This Agreement sets forth the complete and
sole agreement between the parties concerning the subject matter hereof and
supersedes any and all other agreements or understandings, whether oral or
written, including the July 31, 2002 Employment Agreement; provided, however,
that this Agreement is not intended to, and shall not, supersede, affect, limit,
modify or terminate any of the following, all of which shall remain in full
force and effect in accordance with their respective terms:  (i) your Employee
Non-Competition, Non-Disclosure and Developments Agreement; and (ii) all option
agreements and their respective amendments.  This Agreement may not be changed,
amended, modified, altered or rescinded except upon the express written consent
of both the Chairman of the Board of the Company and you.

 

(b)                                 If any provision of this Agreement, or part
thereof, is held invalid, void or voidable as against public policy or
otherwise, the invalidity shall not affect other provisions, or parts thereof,
which may be given effect without the invalid provision or part.  To this
extent, the provisions and parts thereof of this Agreement are declared to be
severable.  Any waiver of any provision of this Agreement shall not constitute a
waiver of any other provision of this Agreement unless expressly so indicated
otherwise.  The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

 

(c)                                  This Agreement and any claims arising out
of this Agreement (or any other claims arising out of the relationship between
the parties) shall be governed by and construed in accordance with the laws of
the State of Connecticut and shall in all respects be interpreted, enforced and
governed under the internal and domestic laws of Connecticut, without giving
effect to the principles of conflicts of laws of such state.

 

(d)                                 You may not assign any of your rights or
delegate any of your duties under this Agreement.  The rights and obligations of
the Company shall inure to the benefit of the Company’s successors and assigns.

 

11.                               Effective Date.  You may revoke this Agreement
during the period of seven (7) days following its execution by you and this
Agreement shall not become effective or enforceable, and no payments will be
made pursuant to Section 3, until the revocation period has expired.  Moreover,
this Agreement shall not be effective or enforceable until it is executed by all
parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

Executed this 23rd day of June, 2004.

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

 

/s/ Alfred J. Amoroso

 

/s/ Vanessa Bottazzi

Alfred J. Amoroso

 

META Group, Inc.

 

 

By:

Vanessa Bottazzi

 

 

Title:

Vice President
Global Human Resources

Date:

6/23/04

 

Dated:

 

 

7

--------------------------------------------------------------------------------


 

AMENDMENT

TO

OPTION AGREEMENTS

 

This AMENDMENT is entered into as of June 23, 2004 (the “Amendment”) by and
between META Group, Inc., a Delaware corporation (the “Company”), and Alfred J.
Amoroso (“Amoroso”).

 

WHEREAS, the Company and Amoroso have entered into a Transition and Severance
Agreement dated as of the date hereof that sets forth the terms and conditions
of their agreement with respect to META’s provision of certain payments and
benefits to Amoroso and responsibilities of Amoroso (the “Severance Agreement”);

 

WHEREAS, the Company and Amoroso wish to amend the terms of the stock options
held by Amoroso as of the date hereof and the stock option agreements related
thereto, which options and agreements are listed on Exhibit A hereto (each an
“Option Agreement” and collectively the “Option Agreements”);

 

NOW, THEREFORE, in consideration of these premises and the mutual agreements,
provisions and covenants contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Amoroso hereby agree as follows:

 

1.                                       Definitions.  The term “Agreement” as
used in each Option Agreement shall be deemed to refer to each Option Agreement
as amended hereby.

 

2.                                       Extension of Exerciseability (Other
than Death/Disability/Cause).  The reference to “90 days” in Section 4(a) of
each Option Agreement shall instead be to “365 days.”

 

3.                                       No Extension of Exerciseability (For
Breach of Severance Agreement).  The text “the Transition and Severance
Agreement dated June 23, 2004 by and between Employee and the Company,” shall be
added before the text “the Employment Agreement” in Section 4(b) of each Option
Agreement.

 

4.                                       Extension of Exerciseability
(Disability).  The reference to “180 days” in Section 5(b) of each Option
Agreement shall instead be to “365 days.”

 

5.                                       Cross References.  Any cross references
within any of the Option Agreements to any of the matters or number of days
referenced in this Amendment shall be accordingly adjusted, including, without
limitation, the reference to the time periods in “paragraphs (a) or (b) of
Section 5” referred to in Section 5(c).

 

8

--------------------------------------------------------------------------------


 

6.                                       Acknowledgement of Tax Consequences. 
Amoroso acknowledges that this Amendment and/or the exercise of options to
purchase common stock, $.01 par value per share, of the Company under any Option
Agreement may cause adverse tax consequences to Amoroso, including, without
limitation, the possibility that options originally granted as incentive stock
options may cease to qualify as incentive stock options under Section 422 of the
Internal Revenue Code of 1986, as amended, and that the Company may withhold
from Amoroso’s wages or other remuneration an amount of tax required to be
withheld, if any, in connection with the exercise of such options.

 

7.                                       Acknowledgement of Options (Number and
Vesting).  Amoroso and the Company acknowledge and agree that as of the date
hereof the options listed on Exhibit A constitute all of the outstanding options
to purchase equity securities of the Company granted to Amoroso and that the
number of options that will be vested as of July 31, 2004 is true and accurate
as listed on such exhibit.

 

8.                                       Miscellaneous.  This Amendment shall be
effective as of the date hereof and, except as set forth herein, the Option
Agreements shall remain in full force and effect and shall be otherwise
unaffected hereby.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Amendment may be memorialized, at
the Company’s option, as a separate amendment to the Option Agreements or
included in amended and restated Option Agreements.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

 

 

META GROUP, INC.

 

 

 

 

 

By:

/s/ Vanessa Bottazzi

 

 

Name:

Vanessa Bottazzi

 

Title:

Vice President
Global Human Resources

 

 

 

 

 

/s/ Alfred J. Amoroso

 

 

Alfred J. Amoroso

 

10

--------------------------------------------------------------------------------


 

Exhibit A:  Option Agreements

 

1.               Incentive Stock Option Agreement dated July 31, 2002 by and
between Amoroso and the Company to purchase 160,000 shares of common stock of
the Company, of which 50%, or 80,000 shares, will be vested as of July 31, 2004.

 

2.               Non-Qualified Stock Option Agreement dated July 31, 2002 by and
between Amoroso and the Company to purchase 340,000 shares of common stock of
the Company, of which 50%, or 170,000 shares, will be vested as of July 31,
2004.

 

3.               Non-Qualified Stock Option Agreement dated July 31, 2003 by and
between Amoroso and the Company to purchase 125,000 shares of common stock of
the Company, all of which will be vested as of July 31, 2004.

 

11

--------------------------------------------------------------------------------